Citation Nr: 1041111	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for residuals of a shrapnel 
wound of the face, to include nerve, gum, and tooth damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
October 2007, the RO denied service connection for PTSD and 
residuals of a shrapnel wound to the face.  In December 2007, the 
RO denied service connection for bilateral hearing loss and 
tinnitus.

The issues of entitlement to service connection for PTSD and 
residuals of a shrapnel wound to the face are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to active 
service, and did not manifest within one year of service.

2.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by military service, and is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  A tinnitus disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2007 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received full 
notice regarding his claims for service connection.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination report, and 
lay statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a VA 
examination with respect to his hearing loss and tinnitus claims.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's hearing loss and tinnitus.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to hearing loss or tinnitus.  The 
Veteran underwent an induction examination in December 1951.  No 
relevant abnormalities were noted, and hearing was noted to be 
15/15 on whispered voice testing.  The Veteran also underwent a 
separation examination in November 1953.  Again, no relevant 
abnormalities were noted, and the Veteran's hearing measured 
15/15 on whispered voice testing.  The Veteran denied a history 
of any ear trouble.  Service treatment records do not include any 
puretone threshold measurements.

The Veteran submitted several statements in support of his claim.  
In April 2007, he stated his contention that his 21 months of 
military service contributed to his health problems, including 
problems with hearing and tinnitus.  He was exposed to many 
situations with loud noise, including explosions from dynamite, 
TNT, and heavy weaponry, and did not utilize any hearing 
protection.  An additional statement in November 2007 included 
similar contentions.

The Veteran was afforded a VA examination in December 2007.  The 
relevant service treatment records and VA records were reviewed 
by the examiner.  The Veteran reported exposure to construction 
noise, explosives, and some weapons fire while in Korea.  Post-
service, he worked as an industrial arts teacher for 20 years and 
as a carpenter for 18 years.  Recreationally, he used some power 
tools on home projects.  He had experienced constant bilateral 
tinnitus for over 20 years, but could not recall a specific date 
or incident of onset.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
50
LEFT
15
15
30
50
50

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 80 percent in the left ear.  
Diagnostic immittance measurements revealed normal middle ear 
function.  The Veteran was diagnosed with bilateral mid to high 
frequency sensorineural hearing loss with good word recognition 
ability.  However, the examiner concluded that hearing loss and 
tinnitus were less likely than not related to service.  He stated 
that the Veteran's military related noise exposures are minimized 
by the short duration of noise risk in the military compared to 
his many years of exposure to power tools in his occupational and 
recreational activities.  Another factor affecting his hearing, 
even marginally, is the normal effect of aging.  Considering the 
mild to moderate nature of the current hearing loss, his hearing 
would more likely than not have been significantly better 55 
years ago, and functionally within normal limits.  The Veteran's 
claim for tinnitus was not time locked to his military service.  
Overall, these findings were not a positive indicator for hearing 
loss and tinnitus being related to high risk military noise.

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  The Veteran is currently diagnosed with bilateral 
hearing loss.  However, the weight of the evidence is against a 
finding that such hearing loss is etiologically related to 
service.  The VA examiner in this case concluded that it was less 
likely than not that current hearing loss and tinnitus were 
related to military noise exposure, and were more likely related 
to the Veteran's long history of occupational and recreational 
noise exposure, as well as the aging process.  There is no other 
competent medical evidence that refutes the VA examiner's opinion 
or otherwise suggests that current hearing loss and tinnitus are 
related to noise exposure in service.

The Board has considered the Veteran's own statements made in 
support of his claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to U.S. Court of Appeals for Veterans Claims 
(Court) decisions, then the principles set forth therein 
logically apply to those decisions of a superior tribunal, the 
Federal Circuit.

Here, while the Veteran is certainly competent to report 
observable symptoms, he has not demonstrated the medical 
knowledge required to establish an etiological nexus between his 
current conditions and in-service noise exposure.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claims for service connection for 
PTSD and residuals of a shrapnel wound to the face, the Board 
finds that additional development is necessary.

A.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2010).

In December 2008, a VA memorandum noted a formal finding of a 
lack of information required to corroborate the Veteran's claimed 
stressors such as to forward to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification of the claimed 
enemy activity reported by the Veteran to have occurred while he 
was stationed in Korea with Company B, 840th Engineer Aviation 
Battalion.  JSSRC stated that it had researched the historical 
reports submitted by the 840th Engineer Aviation Battalion and 
its higher headquarters covering July through September 1953, and 
reviewed Army Pamphlet 672-1 Unit Citation and Campaign 
Participation Credit Register which states that the 840th 
Engineer Battalion received Korea Summer Fall 1952, Third Korean 
Winter and Korea Summer 1953.  The enemy activity reported by the 
Veteran was reportedly not documented.  The Veteran then 
submitted additional information.  He stated that during the 
month of July 1953, while in the process of road construction 
along a mountain side in Korea, he and his fellow soldiers came 
under attack.  This attack led to the death of a fellow soldier, 
Sgt. S.  The Veteran also stated that he received shrapnel wounds 
to the face and lip.  A subsequent January 2010 memorandum stated 
that JSRRC had researched the Veteran's claim but was unable to 
corroborate the death of Sgt. S.  However, the Board notes that 
the name referenced in the memorandum and researched by JSSRC is 
slightly different from the name provided by the Veteran.  The 
Veteran also asserts that during his 10 month tour in Korea 
(November 1952 to September 1953) his duties included scouting 
duties in which he was to locate and secure safe camp sites for 
arriving troops, and guard and security work protecting frontline 
supplies and equipment.  He also described an instance in which 
his sandbag bunkers were destroyed by an air attack.

The Board also notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amended 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

In this case, the Veteran's claimed stressors appear to fall 
within the scope of the amended regulations in that some of those 
stressor events are consistent with the circumstances of the 
Veteran's service; the record does not contain clear and 
convincing evidence that these events did not occur.  

However, while some of the Veteran's stressors appear to be 
consistent with the circumstances of his service, they have not 
yet been determined to be sufficient bases for a diagnosis of 
PTSD.  The Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not render 
a determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

Moreover, the record does not reflect a current diagnosis of 
PTSD.  VA treatment records show complaints of nervousness, and 
although the Veteran participated in group therapy for PTSD, 
those records noted that the Veteran did not have a PTSD 
diagnosis.  Therefore, the Board finds that additional 
development of this issue is warranted.  Specifically, the 
Veteran should be afforded a VA examination to determine whether 
or not he has PTSD attributable to the verified stressors in 
service.

B.  Residuals of a Shrapnel Wound of the Face

The Veteran contends that he sustained injuries to his teeth, 
gums, and nerves as a result of a shrapnel wound to the face in 
service.  Service treatment records do not reflect any specific 
complaints or treatment for such injuries.  However, the Veteran 
did report a history of severe tooth and gum trouble during his 
November 1953 separation examination, and the examiner noted that 
dental treatment was recommended.  Neither of these items was 
noted on the Veteran's induction examination.

In addition, the Veteran submitted a photo in which he appears to 
be in uniform aboard a boat with a bandage across his upper lip.  
A January 2009 letter from the Veteran's dentist noted that there 
was a visible scar on the Veteran's upper lip.  The dentist 
believed that the trauma experienced by the Veteran resulted in 
chipped teeth, and could have even caused some nerve damage.

In light of the evidence, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any residuals 
of a shrapnel wound to the face, to include tooth, gum and nerve 
damage.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran has 
PTSD that is the result of his military 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that any diagnosed 
acquired psychiatric disorder to include PTSD 
was incurred in or is otherwise related to 
service.  Any psychiatric diagnosis should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, including the 
November 2007 statements regarding his 
stressors during service, as well as a copy 
of this remand, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD.  In this regard, the 
examiner must indicate whether the verified 
stressors are adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms 
are related to the claimed stressors.  The 
examiner must also specifically state whether 
or not the claimed stressors are related to 
the Veteran's fear of hostile military or 
terrorist activity.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
residuals of a shrapnel wound to the face.  
The claims file should be made available to 
the examiner. The examiner should conduct a 
review of the claims folder and obtain a 
detailed history from the Veteran regarding 
the circumstances of his shrapnel injury in 
service.  The examiner should then address 
the following:

(A) If present, what are the current 
diagnoses of the Veteran's residuals of a 
shrapnel wound to the face.

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
diagnosed residuals were incurred in or are 
otherwise related to service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


